                     IN THE UNITED STATES DISTRICT COURT                                    DOEN©
                    FOR THE WESTERN DISTRICT OF WISCONSIN                              i~EC'U/FTLEO
                                                                                       JUL -8 PM 4: 32
UNITED STATES OF AMERICA                                 INDICTMENT                  PETEH Op·
                                                                                   GLEfU(   US QIST C
              v.                              Case No._________                          WB OF !
                                                     18 u.s.c. § 1951
DEVONERE JOHNSON,
                                                            20         CR          079        WMC
                            Defendant.



THE GRAND JURY CHARGES:

                                         COUNTl

       1.     At times material to this indictment/ Business 1, Madison, Wisconsin, was

a business located in the Western District of Wisconsin, which engaged in interstate

commerce and obtained inventory and products originating outside the State of

Wisconsin.

       2.     On or about June 22 and June 23, 2020, in the Western District of

Wisconsin, the defendant,

                                DEVONERE JOHNSON,

knowingly attempted to obstruct, delay, and affect interstate commerce and the
                                                            '                  '

movement of articles and commodities in interstate commerce by extortion as that term

is defined in Title 18, United States Code, Section 1951, in that the defendant attempted

to obtain money by consent induced by the wrongful use of tlu·eatened force, violence,

and fear, specifically, JOHNSON threatened that the windows of Business 1 would be

destroyed unless a person associated with this business made a payment to

JOHNSON' s Venmo account.

               (In violation of Title 18, United States Code, Section 1951).
                                           COUNT2

       1.     At times material to this indictment Business 2, Madison, Wisconsin, was

a business located in the Western District of Wisconsin, which engaged in interstate

commerce and obtained inventory and products originating outside the State of

Wisconsin.

       2.     On or about June 22 and June 23, 2020, in the Western District of

Wisconsin, the defendant,

                                DEVONERE JOHNSON,

with others, knowingly attempted to obstruct, delay, and affect interstate commerce

and the movement of articles and commodities in interstate commerce by extortion as

that term is defined in Title 18, United States Code, Section 1951, in that the defendant

attempted to obtain property by consent induced by the wrongful use of threatened

force, violence, and fear, specifically, JOHNSON, with others, threatened to shut down

Business 2 and have rioters destroy and burn down the business unless JOHNSON and

his associates were provided free food and beverages.

               (In violation of Title 18, United States,eode, Section 1951).

                                         ATR,;lLL)
                                           (V
                                         PRESIDING JUROR




SCOTT C. BLADER
United States Attorney




                                            2
